Wilson, Judge:
This appeal for reappraisement has been submitted for decision under stipulation made between counsel for the Government and the representative of the plaintiff herein as follows: That the correct dutiable export value of the item which is invoiced as B306 cloth, 259% yards, which was entered at 25 shillings per yard, and appraised at 25 shillings, 3 pence per yard, is the entered value, namely, 25 shillings per yard, less 4 per centum, plus packing, and that there was no higher foreign value.
On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the involved merchandise, and that such value is represented by the entered value for the item in question, namely, 25 shillings per yard, less 4 per centum, plus packing.
Insofar as the appeal relates to all other merchandise, it is hereby dismissed.
Judgment will be entered accordingly.